DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/06/2022 has been entered.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Charles Hagadorn III on 08/26/2022.
The application has been amended as follows: 
1. A method comprising: coupling a dental appliance to a first set of teeth comprising a plurality of anterior teeth and a second set of teeth comprising a plurality of posterior teeth of a patient, the first set of teeth having a first plurality of attachments attached thereto and disposed between the first set of teeth and the dental appliance, and the dental appliance having a first plurality of activation regions and a second one or more activation regions, the first plurality of activation regions being at a first plurality of locations corresponding to the first plurality of attachments, the dental appliance being a continuous dental appliance having a plurality of tooth receiving cavities shaped to receive the first and the second set of teeth and provide an opposing moment between the first and the second set of teeth,
wherein the first set of teeth and the second set of teeth are separated by a space corresponding to a tooth gap formed by extraction or absence of one or more teeth between the first set of teeth and the second set of teeth; 
providing a first plurality of forces and a first counter moment to the first set of teeth through the first plurality of activation regions and the first plurality of attachments, at least a portion of the first plurality of forces being configured to direct at least one tooth of the first set of teeth in a sagittal direction into the tooth gap toward the second set of teeth; and 
providing a second one or more forces to the second set of teeth through the second one or more activation regions, at least a portion of the second one or more forces being opposed to the first plurality of forces being configured to create a second counter moment in a direction opposing the first counter moment, wherein the first counter moment and the second counter moment are coupled to form a differential moment across the tooth gap.
2. The method of claim 1, wherein the second one or more activation regions are at 
6. The method of claim 1, wherein the space corresponding to the tooth gap is formed by extraction or absence of a premolar.
12. The method of claim 1, wherein the second one or more forces are configured to anchor the second set of teeth at a particular position in order to resist the first plurality of forces.
13. The method of claim 2, wherein: the second one or more forces are configured to anchor the second set of teeth at a particular position in order to resist the first plurality of forces; and
 a third and a fourth of the second one or more of attachments are located at a third and a fourth attachment position, respectively, the third attachment position located at a third distance from a gingiva and the fourth attachment position located at a fourth distance from the gingiva, the fourth distance being greater than the third distance.
16. A method comprising: coupling a first dental appliance to a first set of teeth comprising a plurality of anterior teeth and a second set of teeth comprising a plurality of posterior teeth of a patient, the first set of teeth having a first plurality of attachments attached thereto and disposed between the first set of teeth and the dental appliance, and the first dental appliance having a first plurality of activation regions and a second one or more activation regions, the first plurality of activation regions being at a first plurality of locationsPage 4 of 12Application No. 16/164,287Attorney Docket No. 11353.048US2Reply to Office Action dated: January 7, 2022Amendment dated: June 6, 2022 corresponding to the first plurality of attachments, the first dental appliance being a continuous dental appliance, 
wherein the first set of teeth and the second set of teeth are separated by a space corresponding to a tooth gap formed by extraction or absence of one or more teeth between the first set of teeth and the second set of teeth; 
providing a first plurality of forces and a first counter moment to the first set of teeth through the first plurality of activation regions and the first plurality of attachments, at least a portion of the first plurality of forces being configured to direct the first set of teeth in a sagittal direction into the 
providing a second plurality of forces to the second set of teeth through the second plurality of activation regions, at least a portion of the second one or more forces being opposed to the first plurality of forces and being configured to create a second counter moment in a direction opposing the first counter moment;
 uncoupling the first dental appliance from the first set of teeth and the second set of teeth; 
coupling a second dental appliance to the first set of teeth and the second set of teeth, the second dental appliance having a third plurality of activation regions and a fourth plurality of activation regions, the third plurality of activation regions being at a third plurality of locations corresponding to the first plurality of attachments, the second dental appliance being a continuous dental appliance; 
providing a third plurality of forces and a third counter moment to the first set of teeth through the third plurality of activation regions and the first plurality of attachments, at least a portion of the third plurality of forces being configured to direct the first set of teeth toward the second set of teeth from the second position to a third position; and 
providing a fourth plurality of forces to the second set of teeth through the fourth plurality of activation regions, at least a portion of the fourth plurality of forces being opposed to the third plurality of forces and being configured to create a fourth counter moment in a direction opposing the third counter moment, Page 5 of 12Application No. 16/164,287Attorney Docket No. 11353.048US2 Reply to Office Action dated: January 7, 2022 Amendment dated: June 6, 2022 
wherein the first counter moment and the second counter moment are coupled to form a differential moment across the tooth gap.
18. The method of claim 16, wherein the space corresponding to the tooth gap is formed by extraction or absence of a premolar.
22. The method of claim 16, wherein: 
a first and a second of the first plurality of attachments are located at a first and a second attachment position, the first attachment position comprising a first attachment position at a first distance from a gingiva and the second attachment position comprising a second attachment position at a second distance from the gingiva, the second distance being greater than the first distance; and 
the first attachment position and the second attachment position are configured to interact with the first plurality of activation regions to reduce a torque caused by a translational force of the first dental appliance on a crown of at least one of the first set of teeth.  
23. A method comprising: coupling a dental appliance to a first set of teeth comprising a plurality of anterior teeth and a second set of teeth comprising a plurality of posterior teeth of a patient, the first set of teeth having a first plurality of attachments attached thereto and disposed between the first set of teeth and the dental appliance, and the dental appliance having a first Page 6 of 12Application No. 16/164,287Attorney Docket No. 11353.048US2Reply to Office Action dated: January 7, 2022Amendment dated: June 6, 2022plurality of activation regions and a second plurality of activation regions, the first plurality of activation regions being at a first plurality of locations corresponding to the first plurality of attachments, the dental appliance being a continuous dental appliance, 
wherein the first set of teeth and the second set of teeth are separated by a space corresponding to a tooth gap formed by extraction or absence of one or more teeth between the first set of teeth and the second set of teeth; 
directing the first set of teeth in a sagittal direction into the tooth gap toward the second set of teeth using a first plurality of forces and a first counter moment provided to the first set of teeth through the first plurality of activation regions and the first plurality of attachments; and 
opposing the first plurality of forces with a second plurality of forces and a second counter moment in a direction opposing the first counter moment provided to the second set of teeth through the second plurality of activation regions, wherein the first counter moment and the second counter moment are coupled to form a differential moment across the tooth gap.
27. The method of claim 23, wherein the space corresponding to the tooth gap is formed by extraction or absence of a premolar.
29. A method comprising: coupling a first dental appliance to a first set of teeth comprising a plurality of anterior teeth and a second set of teeth comprising a plurality of posterior teeth of a patient, the first set of teeth having a first plurality of attachments attached thereto and disposed between the first set of teeth and the dental appliance, and the dental appliance having a first plurality of activation regions and a second plurality of activation regions, the first plurality of activation regions being at a first plurality of locations corresponding to the first plurality of attachments, the first dental appliance being a continuous dental appliance having a plurality of tooth receiving cavities shaped to receive the first and the second set of teeth, 
wherein the first set of teeth and the second set of teeth are separated by a space corresponding to a tooth gap formed by extraction of one or more teeth between the first set of teeth and the second set of teeth;
 directing the first set of teeth in a sagittal direction into the tooth gap toward the second set of teeth from a first position to a second position using a first plurality of forces and a first counter moment provided to the first set of teeth through the first plurality of activation regions and the first plurality of attachments; 
opposing the first plurality of forces with a second plurality of forces provided to the second set of teeth through the second plurality of activation regions; 
opposing the first counter moment with a second counter moment, the second counter moment being in a direction opposing the first counter moment and being provided to the second set of teeth though the second plurality of activation regions, wherein the first counter moment and the second counter moment are coupled to form a differential moment across the tooth gap; Page 8 of 12Application No. 16/164,287Attorney Docket No. 11353.048US2 
Reply to Office Action dated: January 7, 2022 Amendment dated: June 6, 2022 uncoupling the first dental appliance from the first set of teeth and the second set of teeth;
coupling a second dental appliance to the first set of teeth and the second set of teeth, the second dental appliance having a third plurality of activation regions and a fourth plurality of activation regions, the third plurality of activation regions being at a third plurality of locations corresponding to the first plurality of attachments, the second dental appliance being a continuous dental appliance having a plurality of tooth receiving cavities shaped to receive the first and the second set of teeth;
directing the first set of teeth toward the second set of teeth from the second position to a third position using a third plurality of forces and a third counter moment provided to the first set of teeth through the third plurality of activation regions and the first plurality of attachments;
 opposing the third one or more forces with a fourth plurality of forces provided to the second set of teeth through the second dental appliance; 
and opposing the third counter moment with a fourth counter moment, the fourth counter moment being in a direction opposing the third counter moment and being provided to the second set of teeth though the fourth plurality of activation regions.

Reasons for Allowance
Claims 1-4, 6, 9-16, 18, 21-25, and 27-30 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or render obvious methods of coupling continuous dental appliances to a first set of anterior teeth and a second set of posterior teeth, the appliance having a first plurality of activation regions that interact with a first plurality of attachment on the first set of teeth and a second plurality of activation regions that interact with a second set of teeth, where the teeth being separated by a space, providing a first plurality of forces and a first counter moment to the first set of teeth through a first plurality of activation regions and first plurality of attachments on the first set of teeth with a portion of the first plurality of forces  being configured to direct a least one tooth of the first set of teeth in a sagittal direction into the tooth gap toward the second set of teeth, providing a second force to the second set of teeth through second activation regions with a force of the second force opposed to the first forces and being configured to create a second counter moment in a direction opposing the first counter moment where the counter moments are coupled to form a differential moment across the tooth gap in combination with the other claim limitations and as recited in each independent claim 1, 16, 23, and 29.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P SAUNDERS whose telephone number is (571)270-3250. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on (571) 270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.P.S/Examiner, Art Unit 3772                                                                                                                                                                                                        08/26/2022
/EDWARD MORAN/Primary Examiner, Art Unit 3772